         Case 7:19-cv-09022-NSR Document 23 Filed 03/13/21 Page 1 of 6




MEMORANDUM ENDORSEMENT                                             3/13/2021

Mercado v. Mount Pleasant Cottage School Union Free School District, et al.,

19-cv-9022 (NSR)

The Court has reviewed the attached letter from pro se Plaintiff Yolanda Mercado (“Plaintiff”)
dated July 24, 2020 arguing that she has not received any papers from Defendants in connection
with their filing of a motion to dismiss on May 8, 2020 and that Defendants were not granted leave
to file their motion to dismiss, and, on that basis, requesting that the Court strike the motion to
dismiss. (ECF No. 20.) In response, Defendants Mount Pleasant Cottage School Union Free
School District, Stephen Beovich, Jessica Harris, and Daria Weitman (“Defendants”) submitted
the attached letter motion dated July 27, 2020 (ECF No. 21) noting that it had faxed a letter to the
Court requesting leave to file a motion that the Court had not addressed, and requesting that the
Court either hold Defendants’ motion to dismiss in abeyance, while giving pro se Plaintiff an
opportunity to respond to Defendants’ pre-motion conference request letter, or, alternatively, set a
schedule for Plaintiff to respond to Defendants’ motion to dismiss.

Defendants assert that, for reasons unapparent to the Court, they believed the Court’s
memorandum endorsement dated March 3, 2020, granted them leave to file their motion to
dismiss when they wished. The March 3, 2020, memorandum endorsement granted Defendants
an extension of time to file a pre-motion letter but did not grant Defendants leave to file a motion
to dismiss or set a briefing schedule for such a motion.
Accordingly, Defendants’ Motion to Dismiss is denied without prejudice for failure to follow the
Court’s Individual Practices. See Sec. 3.A.ii.
The Court waives the pre-motion conference requirement and grants Defendants leave to file its
motion to dismiss with the following briefing schedule: Defendants’ moving papers are to be
served (not filed) on March 19, 2021; Plaintiff’s opposition is to be served (not filed) on April 19,
2021; Defendants’ reply shall be served on May 4, 2021.

All motion documents shall be filed by Defendants, including Plaintiff’s motion papers, on
the reply date, May 4, 2021. Although Defendants claim that they have already served their
moving papers on pro se Plaintiff, they are directed to serve pro se Plaintiff (again) according to
the terms of this Memorandum Endorsement.

The parties shall further provide two (2) copies of their respective motion documents to
Chambers on the date documents are served upon their adversary. As long as Judge Román’s
Emergency Rules remain in place, copies shall also be delivered to Chambers in electronic form
on the date they are served on opposing counsel.
         Case 7:19-cv-09022-NSR Document 23 Filed 03/13/21 Page 2 of 6




The Clerk of the Court is respectfully directed to terminate the motions at ECF Nos. 14 and 21.
The Clerk of Court is further directed to mail a copy of this memorandum endorsement to Plaintiff
at the address listed on the docket and file proof of service on the docket.

                                                                   Dated: March 13, 2021
                                                                          White Plains, NY


                                                                   SO ORDERED.




                                                                   _____________________
                                                                   Nelson S. Román, U.S.D.J.
Case 7:19-cv-09022-NSR Document 23 Filed 03/13/21 Page 3 of 6
Case 7:19-cv-09022-NSR Document 23 Filed 03/13/21 Page 4 of 6
                  Case 7:19-cv-09022-NSR Document 23 Filed 03/13/21 Page 5 of 6

                                  SHAW, PERELSON, MAY & LAMBERT, LLP
                                            ATTORNEYS AT LAW
                                           21 VAN WAGNER ROAD
                                       POUGHKEEPSIE, NEW YORK 12603
                                                (845) 486-4200
                                              FAX (845) 486-4268
                                               WESTCHESTER OFFICE
                                                115 STEVENS AVENUE
                                             VALHALLA, NEW YORK 10595
                                                     (914) 741-9870
                                                  FAX (914) 741-9875

STEPHEN A. PERELSON (1941-2002)                                                             MARK C. RUSHFIELD *
DAVID S. SHAW                                                                                  OF COUNSEL
MARGO L. MAY                                                                                 JOHN E. OSBORN
MICHAEL K. LAMBERT                                                                             OF COUNSEL
MARC E. SHARFF
BETH L. HARRIS                                                                           * also admitted in New Jersey
STEVEN M. LATINO
JULIE M. SHAW
     ------
GARRETT L. SILVEIRA
ELIZABETH A. LEDKOVSKY
ZACHARY A.A. TAYLOR+
                                                     July 27, 2020

Via ECF
Hon. Nelson S. Roman, U.S.D.J.
United States District Court, Southern District of New York
300 Quarropas Street
White Plains, New York 10601

        Re:     Mercado v. Mount Pleasant Cottage UFSD, et al., 19-CV-09022 (NSR)
                motion to dismiss the pro se Complaint

Dear Judge Roman:

        This office represents the Defendants in the above-referenced action. I am in receipt of the pro se
Plaintiff’s letter of July 10, 2020, complaining as concerned the service and filing of the Defendants’ motion to
dismiss the Complaint in this action.

        On January 15, 2020, by fax letter, I wrote to the Court to advise that I was “prepared to agree to deem
all defendants served with the permission of the Court to file either an answer on their behalf or request for pre-
motion conference by January 27, 2019 and request that the Court so order.” That letter was served upon the pro
se Plaintiff by regular mail. No opposition or response to this letter was received by this office or the Court

        Thereafter, by fax letter of January 17, 2020, pursuant to your Honor’s Individual Practice Rules, I wrote
to the Court to request a pre-motion conference for purposes of making a motion to dismiss the Complaint
under Federal Rule of Civil Procedure 12(b)(1) and (6) for, respectively, lack of subject matter jurisdiction as to
the Plaintiff’s claims under the New York State Human Rights Law and failure to state a claim as to all the
claims in the Complaint.. That letter was also served upon the pro se Plaintiff by regular mail.

         The Court responded to neither of those letters until March 3, 2020, when, on my January 15, 2020
letter, the Court rendered an order dated March 3, 2020, which stated:
                 Case 7:19-cv-09022-NSR Document 23 Filed 03/13/21 Page 6 of 6



               Application granted. All Defendants’ time to respond to the Complaint is extended until
               Jan. 27, 2020. Clerk of the Court requested to mail a copy of this endorsement to pro se
               Plaintiff and show proof of service on the docket. Dated: March 3, 2020.

On the copy of my January 15, 2020 letter bearing the Court’s Order, the Court had underlined the language of
that letter quoted in the second paragraph of this letter above

         By March 3, 2020, my office and the State of New York were already in the thick of the pandemic crisis
and all staff were working from home. As I had already complied with the Court’s March 3, 2020 Order by
virtue of my letter to the Court of January 17, 2020, I considered the Court’s March 3, 2020 Order as
authorizing the filing of the Defendants’ motion to dismiss in lieu of answering the Complaint referenced in my
letter of January 17, 2020.

        On May 8, 2020, I served a Notice of Motion, Affirmation in Support (with Exhibits A, B, and C
thereto) and a Memorandum of Law on the pro se Plaintiff by emailing them to her at the email address of
ymercado1573@yahoo.com that appears on her form Complaint. That email was not returned to me as
undeliverable, and proof of service was filed with the Court. Thereafter, by email dated May 11, 2020, I sent an
amended Memorandum of Law to that same email address of the pro se Plaintiff, which also was not returned to
me as undeliverable, and another proof of service was filed with the Court. On hindsight, I suppose it is possible
that those emails were deposited in the pro se Plaintiff’s junk email file.

       It is requested that the Court either hold the Defendants’ motion to dismiss the Complaint in abeyance,
while giving the pro se Plaintiff an opportunity to respond to my pre-motion conference request letter of
January 17, 2020 or, alternatively, set a schedule for the Plaintiff to respond to the Defendants’ motion to
dismiss the Complaint and for the Defendants to file a reply. The Defendants are not interested in engaging in
settlement discussions or mediation, as requested by the pro se Plaintiff, at this time.

       Thank you for your consideration of this request.

                                                     Very truly yours,

                                                     SHAW, PERELSON, MAY & LAMBERT, LLP


                                                     BY:        /S/
                                                            MARK C. RUSHFIELD, ESQ.

       MCR/hs

       cc:      Yolanda Mercado
                300 E. 138th Street, Apartment 18B
                Bronx, NY 10454

                Yolanda Mercado via email at ymercado1573@yahoo.com



                                                        2
